Mr. Justice Doyle
delivered the opinion of the Court.
*491Plaintiff in error, herein referred to as defendant, was convicted in the district court of Garfield County on an information charging confidence game as defined by C.R.S. ’53, 40-10-1. He was sentenced to the State Penitentiary for a term of not less than ten nor more than fifteen years. The appearance of plaintiff in error in this Court was pro se. The participation of his counsel was limited to the filing of a Reply Brief.
At the trial, it was shown that defendant obtained the sum of $50.00 from one Jerry Mangnall, a filling station operator at Glenwood Springs, by means and use of a “no account” check, together with false statements that one Cox, the named payee who accompanied him, was his employee; that he had an account in the bank upon which the check was drawn and that the late model car he was driving was owned by his wife. A similar modus operandi was employed in the passing of a number of other checks.
Essentially the issues presented involve (1) sufficiency of the evidence, and (2) alleged error in admitting evidence of similar offenses.
Following a review of the record and a careful study of the briefs submitted, we conclude that the questions raised in this case are governed by our decisions in McBride v. People, 126 Colo. 277, 248 P. (2d) 725, and Munsell v. People, 122 Colo. 420, 222 P. (2d) 615.
Defendant was afforded a fair trial and has not demonstrated the presence of error. Accordingly, the judgment is affirmed.